In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00272-CR



          JONATHAN WILLIAMS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 202nd District Court
                Bowie County, Texas
            Trial Court No. 18F0287-202




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                         ORDER
       Attorney John Delk was appointed to represent Appellant Jonathan Williams in the appeal

of this matter. Currently pending before this Court is a motion to substitute counsel filed by

attorney Michael Mowla and agreed to by Delk and Williams. Mowla represents in his motion

that he has been retained to represent Williams on appeal and asks that he be substituted for Delk

as counsel of record in this matter. For the reasons set forth below, we have considered and hereby

grant Mowla’s motion.

       When an appellant who is represented on appeal by counsel later retains different counsel,

Rule 6.5(d) establishes the proper procedure for accomplishing the withdrawal and substitution.

TEX. R. APP. P. 6.5(d). Under Rule 6.5, counsel of record—Delk in this case—is required to file

a motion to withdraw before newly retained counsel may be substituted. Id. The actions taken for

the purpose of substituting Mowla for Delk as appellate counsel of record in this matter fail to

satisfy the procedural requirements established by Rule 6.5. See id.

       However, as the Seventh Court of Appeals has aptly noted, “The purpose of Rule 6.5 is to

insure that a party not be unwittingly left unrepresented before an appellate court.” Medlock v.

State, No. 07-15-00359-CR, 2015 WL 6939196 (Tex. App.—Amarillo Nov. 9, 2015, order)

(per curiam) (discussing procedure established by Rule 6.5 of Texas Rules of Appellate Procedure

for withdrawing and substituting counsel on appeal). Consequently, we have reviewed the

circumstances as represented in Mowla’s motion to substitute counsel and are comfortable that

Williams has received the protection that Rule 6.5 was meant to provide. Further, Williams is free

to retain counsel of his choosing. We, therefore, in the interests of justice and judicial economy,


                                                2
(1) utilize Rule 2 of the Texas Rules of Appellate Procedure to suspend the requirement that Delk

file a motion to withdraw and (2) grant the motion to substitute Mowla for Delk as attorney of

record in this appeal. See TEX. R. APP. P. 2, 6.5. Mowla is now appellate counsel of record in this

matter.

          IT IS SO ORDERED.

                                                 BY THE COURT


Date: March 3, 2020




                                                3